No. 12790

        I N THE SUPREME COURT OF THE STATE O M N A A
                                            F OTN

                                         1975



ROBERT A. RONSHAUGEN,

                           P l a i n t i f f and A p p e l l a n t ,

        -vs   -
RAMSEY ENGINEERING CO. e t a l . ,

                           Employer,
        and

NATIONAL BEN FRANKLIN INSURANCE COMPANY,

                           Defendant and Respondent.



Appeal from:      D i s t r i c t Court o f the T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                  Hon. R o b e r t H. Wilson, Judge p r e s i d i n g .

Counsel o f Record :

              For Appellant :

                   Lee O v e r f e l d t a r g u e d , B i l l i n g s , Montana

              F o r Respondent:

                   P e d e r s e n and Herndon, B i l l i n g s , Montana
                   Donald R. Herndon a r g u e d , B i l l i n g s , Montana



                                               Submitted:              J a n u a r y 22, 1975

                                                   Decided:       6.E'B 14 1975
Mr.   Chief J u s t i c e James T . H a r r i s o n d e l i v e r e d t h e Opinion o f
t h e Court.
             T h i s i s an a p p e a l from t h e d i s t r i c t c o u r t , Yellowstone

County, i n a workmen's compensation m a t t e r .                          It appears t h a t

c l a i m a n t s u s t a i n e d a compensable i n j u r y ; h i s m e d i c a l b i l l s were

p a i d and he r e c e i v e d temporary t o t a l d i s a b i l i t y b e n e f i t s f o r a

s h o r t p e r i o d of t i m e and t h e n r e t u r n e d t o work.            The o n l y i s s u e

on a p p e a l i s whether o r n o t c l a i m a n t s u f f e r e d a l o s s of e a r n i n g

c a p a c i t y on t h e open l a b o r market and i s e n t i t l e d t o be f u r t h e r

compensated.
             The m a t t e r was h e a r d by t h e Workmen's Compensation D i v i -

s i o n and t h e h e a r i n g s o f f i c e r r u l e d t h e c l a i m a n t w a s e n t i t l e d t o

m e d i c a l b e n e f i t s , nominal d i s a b i l i t y i n d e m n i t y award, and f u r t h e r

p r o v i d e d t h a t s i n c e h i s c a p a c i t y t o e a r n wages had n o t y e t been
d i m i n i s h e d t h e c a s e would remain under t h e c o n t i n u i n g j u r i s d i c -

t i o n o f t h e Workmen's Compensation D i v i s i o n .                   An a p p l i c a t i o n f o r
r e h e a r i n g w a s f i l e d , d e n i e d , and a n a p p e a l was t a k e n t o t h e d i s -

t r i c t court.       I n t h e d i s t r i c t c o u r t t h e m a t t e r was s u b m i t t e d upon

t h e e v i d e n c e t a k e n b e f o r e t h e h e a r i n g s o f f i c e r and t h e r e a f t e r a n

o r d e r was e n t e r e d d e n y i n g t h e r e l i e f s o u g h t ; t h i s a p p e a l f o l l o w e d .

             I t i s conceded t h a t c l a i m a n t Ronshaugen i s now employed

i n t h e same c a p a c i t y he was b e f o r e t h e i n j u r y and h i s p r e s e n t

e a r n i n g s a r e h i g h e r t h a n t h e y were b e f o r e t h e i n j u r y .      However,

i t i s h i s c o n t e n t i o n t h a t he h a s m a i n t a i n e d t h i s employment o n l y

b e c a u s e of t h e g r a t u i t o u s a s s i s t a n c e of h i s coemployees and t h e
i n d u l g e n c e of h i s employer.
             Ronshaugen r e l i e s on I n f e l t v . Horen, 136 Mont. 217, 3 4 6
P.2d 556.         I n t h a t c a s e t h e employee r e t u r n e d t o work s h o r t l y
a f t e r h i s i n j u r y b u t he was o n l y a b l e t o c o n t i n u e w i t h h i s work
by r e a s o n of a s s i s t a n c e from h i s f e l l o w workers and h i s b r o t h e r .

H e p a i d h i s b r o t h e r $30 p e r week o u t          of h i s a v e r a g e d e a r n i n g s of
$100 p e r week, and t h a t f a c t was t a k e n i n t o c o n s i d e r a t i o n by t h i s
C o u r t i n s u s t a i n i n g a n award.         This i s c l e a r l y d i s t i n g u i s h a b l e

from t h e f a c t s i n t h i s c a s e .

             W o b s e r v e no e r r o r on t h e p a r t o f t h e Workmen's Com-
              e

pensation Division o r t h e d i s t r i c t court.                      The a p p e l l a n t u r g e s

t h a t even though t h e r e h a s been no p e c u n i a r y l o s s r e s u l t i n g

from t h e i n j u r y , t h a t he h a s shown a l o s s of a b i l i t y t o e a r n i n
t h e open l a b o r market.             ( S h a f f e r v. Midland Empire Pack. Co.,

127 Mont. 211, 259 P.2d 3 4 0 ) I n t h i s c a u s e t h e awarding of nominal
d i s a b i l i t y b e n e f i t s and r e t a i n i n g j u r i s d i c t i o n i n t h e e v e n t

t h e r e s h o u l d be a s u b s e q u e n t l o s s of e a r n i n g c a p a c i t y was t h e

p r o p e r way f o r t h e workman -W-be p r o t e c t e d and t h e , b r d e r o f t h e
d i s t r i c t court is affirmed,




                                                             Chief J u s t i c e




   Justices